EXHIBIT 10.36

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

COMMERCIAL SUPPLY AGREEMENT

EXCIPIENT

This Commercial Supply Agreement (this “Agreement”), effective as of the 8th day
of December, 2015 (the “Effective Date”), is entered into by and between:

HERON THERAPEUTICS, Inc., a company incorporated under the laws of Delaware,
with its principal office located at 123 Saginaw Drive Redwood City, CA
(“Company”); and

***, a company incorporated under the laws of the ***, with its principal office
located at ***, on behalf of itself and its Affiliates which provide products or
services under this Agreement (“***”).

Company and *** are hereinafter sometimes referred to separately as a “Party” or
together as the “Parties”.

RECITALS

WHEREAS, Company is engaged in the research and development of pharmaceutical
products;

WHEREAS, *** develops, manufactures and sells a broad range of biochemicals and
organic chemicals globally for use in pharmaceutical development and as key
components in pharmaceutical and other high technology manufacturing;

WHEREAS, Company uses the Excipient in the Finished Product, and desires to
engage *** to manufacture the Excipient and supply the Excipient and also
certain Raw Materials as requested during the term of this Agreement; and

WHEREAS, *** is willing to manufacture and supply to Company the Excipient and
certain Raw Materials upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements contained herein, the Parties hereby agree as follows:

 

1. Definitions and Interpretation

1.1 “Affiliate” means any entity controlling, controlled by or under common
control with either Party hereto. For purpose of this definition, “control”
shall mean ownership of over fifty percent (50%) of the equity capital, the
outstanding voting securities or other ownership interest of an entity, or the
right to receive over fifty percent (50%) of the profits or earnings of an
entity. In the case of non-stock organizations, the term “control” shall mean
the power to control the distribution of profits.

 

1



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

1.2 “Analytical Methods” means the set of validated analytical methods related
to the Manufacturing of the Excipient as provided by Company to ***, and, if
applicable, methods related to Raw Materials supplied by *** to the Company.

1.3 “Applicable Law(s)” means any domestic or foreign, supranational, regional,
national, state and local laws and the rules, regulations, guidelines and
requirements of all Regulatory Agencies in effect from time to time applicable
to *** with respect to the Manufacturing Process of Raw Materials or the
Excipient, including without limitation in the United States (U.S.) and the
European Union (EU).

1.4 “Batch” means the Excipient or other material as defined in the relevant
Batch Record that is intended to have uniform character and quality, within
specified limits, and is produced according to a single manufacturing order
during the same cycle of Manufacturing.

1.5 “Batch Record” shall mean the document, proposed by *** and approved by
Company in writing that defines the manufacturing methods, materials, and other
procedures, directions and controls associated with the Manufacture and testing
of Raw Materials and Excipient. The Batch Record shall also include or
incorporate by reference such information as Raw Materials Specifications, in
process and final or other Excipient sampling standards, test methods,
specifications, equipment and instrumentation specifications and standard
operating procedures, including standard operating procedures for in-process
quality control testing.

1.6 “Biochronomer® Technology” means Heron’s proprietary polymer-based
bioerodible technology designed to release drugs over an extended, sustained
period of time.

1.7 “Certificate of Analysis” means a document, which is dated and signed by a
duly authorized representative of the Quality Control or Quality Assurance
department of ***, certifying that a Batch of Excipient or an order of Raw
Materials meets all Specifications.

1.8 “Certificate of Compliance” means a document, signed by an authorized
representative of ***, attesting that a particular Batch of Excipient was
manufactured in accordance with cGMP and Applicable Law.

1.9 “Commencement Date” means the date Company issues its initial binding
written purchase order for the commercial supply of Excipient under Section 3.2
below.

1.10 “Commercial Forecast” shall have the meaning set forth in Section 3.1
hereof.

1.11 “Commercially Reasonable Efforts” means the carrying out of such
obligations with a level of effort and resources consistent with those
commercially reasonable efforts and industry standard practices of a company
performing contract manufacturing of pharmaceutical products.

 

2



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

1.12 “Compliance Level” shall have the meaning set forth in Section 2.11(b)
hereof.

1.13 “Confidential Information” shall mean all the technical information,
whether tangible or intangible, including (without limitation) any and all data,
techniques, discoveries, inventions, processes, know-how, patent applications,
inventor certificates, trade secrets, methods of production and other
proprietary information, that either Party or any Affiliate of a Party has
ownership rights to (as either owner, licensee or sub-licensee), or may
hereafter obtain rights. In order for oral information to be considered to be
Confidential Information hereunder, it must be identified as confidential and
proprietary at the time of disclosure, or be of such type of information such
that a reasonable person would believe that such information was confidential or
proprietary. All written information must be conspicuously marked using words
such as “confidential” or “proprietary” in order to be considered to be
Confidential Information hereunder.

1.14 “Current Good Manufacturing Practices” or “cGMP” shall mean the standards
relating to Manufacturing practices as required by the rules and regulations of
Regulatory Agencies in compliance with ICH guidelines for active pharmaceutical
ingredients, intermediates or bulk products as established by the principles
detailed in the guidance document developed by the International Conference on
Harmonization known as “Q7A Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients”.

1.15 “Deviation” shall mean excursions or nonconformity from processes,
specifications, or quality systems that may affect the safety, identity,
strength, purity, or quality of Excipient or any regulatory submissions for
Excipient or any Raw Materials ordered by Company.

1.16 “EMA” means the European Medicines Agency of the European Union.

1.17 “Excipient” means ***, in all instances intended to meet the
Specifications, manufactured in accord with cGMP and sold by *** to Company.

1.18 “Failure to Supply” shall have the meaning set forth in Section 2.9(a)
hereof.

1.19 “FCA” shall have the meaning as set forth in the 2010 edition of the
International Commercial terms published by the International Chamber of
Commerce, as may be amended or modified from time to time.

1.20 “FDA” means the United States Food and Drug Administration, and any
successor thereto.

1.21 “Finished Product” means the finished dosage form of a drug product that
contains Excipient or Raw Material manufactured by ***.

 

3



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

1.22 “For Cause Audit” means an audit of manufacturing records of the Parties by
the other Party following: a) an unfavorable observations during regulatory
inspections that are potentially material to the quality of the Excipient or b)
a major or repeated quality excursion that may result in a failed manufacture
Batch or product Recall.

1.23 “Forecast” shall have the meaning set forth in Section 3.1 hereof.

1.24 “Laboratory” shall have the meaning set forth in Section 4.2 hereof.

1.25 “Latent Defect” shall mean any nonconformity in any Batch of Excipient that
was not, and could not reasonably be expected to have been, found by exercise of
ordinary care in inspection and testing by the Company, provided, however, that
a Latent Defect shall not include a noncomformity that could not have been
avoided or prevented by *** by ordinary care and otherwise met all requirements
for the Manufacture of Excipient. The Parties agree identification following
delivery of the Excipient: (i) of a failure to follow cGMPs by ***, (ii) that
the Certificate of Analysis is incorrect, (iii) that the Certificate of
Compliance is incorrect, or (iv) a Batch record is incorrect, that results in
Nonconforming Excipient is a Latent Defect.

1.26 “Manufacture, Manufacturing or Manufactured” means all activities related
to the manufacturing of the Excipient, or any ingredient thereof in accordance
with the terms and conditions of this Agreement and the Quality Agreement, which
may include manufacturing the Excipient for development, or use in the
manufacture of active pharmaceutical ingredients, in-process and final testing
and release of the Excipient, or any component or ingredient thereof, quality
assurance activities related to manufacturing and release of the Excipient and
regulatory activities related to any of the foregoing.

1.27 “Manufacturing Process” shall mean the instructions, Specifications (as
well as specifications for raw materials and packaging materials), formulae,
procedures, tests and standards developed, established and described by Company
for Manufacturing Excipient and/or Raw Materials.

1.28 “Marks” shall have the meaning set forth in Section 11.4 hereof.

1.29 “Minimum Lead Time” shall have the meaning set forth in Section 3.2(c)
hereof.

1.30 “Nonconforming Excipient” shall mean any Excipient that does not meet the
pre-approved release Specifications at the time of release and includes
materials as to which any of the following apply: a) the materials have not been
packaged for shipment in accordance with the instructions agreed to in writing
by Company and ***; b) the materials do not meet Specification upon delivery to
the carrier approved by Company; c) the materials shipped do not have an
accurate Certificate of Compliance and/or Certificate of Analysis d) the
materials were not manufactured in accord with cGMP, the Batch Record, the
Specifications and the Quality Agreement or e) contains a Latent Defect. For the
avoidance of doubt Nonconforming Excipient cannot be as a result of any action
or inaction that occurs following delivery of Excipient or Raw Materials to
Company.

 

4



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

1.31 “Nonconforming Raw Materials” shall mean any Raw Materials that do not meet
the pre-approved release at the time of release and includes materials as to
which any of the following apply: a) material that does not have an accurate
Certificate of Analysis, or b) the material was not manufactured in accord with
the Specifications and the Quality Agreement or c) the material contains a
Latent Defect.

1.32 “Out of Specification” or “OOS” shall mean all test results that fall
outside the Specifications.

1.33 “Qualified Alternate Facility” shall have the meaning set forth in
Section 2.11(a) hereof.

1.34 “Quality Agreement” means that separate document between Company and ***
referenced herein and attached hereto as Appendix 1 describing quality related
processes, systems and commitments associated with the manufacturing and supply
of the Excipient.

1.35 “Raw Materials” means all reagents, solvents and critical raw materials
which have Specifications, and which are used in the Manufacture of the
Excipient.

1.36 “Recall” means any action: (a) by the Company to recover title to, or
possession of, quantities of Finished Product shipped to third parties or
shipped to intermediates on the Company’s behalf (including, without limitation,
the voluntary withdrawal of the Finished Product from the market or clinical
use), or (b) by the Company to effect a field correction, or (c) by any
Regulatory Authority to detain or destroy any of the Finished Product.

1.37 “Regulatory Agency” means any and all bodies and organizations, including,
without limitation, the FDA and EMA, regulating the manufacture, importation,
distribution, use and sale of the, Finished Product, Excipient or Raw Materials
used therein.

1.38 “Specifications” means the Excipient Specifications in Appendix 2, Raw
Material specifications, packaging component specifications, or process
intermediate specifications, as the context requires. Specifications include a
list of tests, pertaining to analytical procedures, and appropriate acceptance
criteria including, but not limited to, numerical limits, ranges, and
qualitative analysis that establish the set of criteria to which a test article
must conform to be considered acceptable for use in the manufacture of Raw
Materials or Excipient. These Specifications can only be modified by agreement
in writing between the Parties and in accord with the terms of the Quality
Agreement

1.39 “SUSTOL” means Sustol® (granisetron) Injection, extended release, as a
Finished Product under this Agreement.

1.40 “Technology Transfer” means the transfer from *** or its Affiliates to
Company or any third party designated by Company of the full and complete
standard

 

5



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

operating procedures and tangible and intangible information that is reasonably
necessary to the process of manufacturing the Excipient and/or Raw Materials,
inclusive of, documents, manufacturing instructions, communications from
Regulatory Authorities, know-how, licenses, stability samples, retention samples
and materials (including Raw Materials Specifications) that are reasonably
necessary to manufacture Excipient or Raw Materials to meet all Specifications
and to comply with all Applicable Laws in connections with such transfer. This
should include all information required by Regulatory Agencies that requires ***
assistance to provide.

1.41 “Term” shall have the meaning set forth in Section 9.1 hereof.

1.42 “Third Party Supplier” means a manufacturer of Excipient other than ***.

 

2. Manufacture and Supply of Excipient and Raw Materials

2.1 General Conditions of Supply. During the Term, *** and its Affiliates shall
Manufacture and supply Excipient and/or Raw Materials to Company, and Company
shall purchase Excipient and/or Raw Materials from *** and its Affiliates in
such quantities as Company may order from time to time, subject to the
limitations and requirements set forth herein. Raw materials will be supplied in
accord with the conditions below for Excipient except as stated in Appendix 4.

2.2 Specifications. At all times during the Term, *** shall Manufacture the
Excipient in accordance with cGMP, the Specifications and the Quality Agreement.
At all times during the Term, *** shall Manufacture Raw Materials in accordance
with the Raw Materials Specifications and the Quality Agreement.

2.3 Person in the Plant. *** and/or its Affiliates shall permit Company
employees, consultants and/or representatives (excluding agents of third parties
which are competitors of ***) to be admitted to the Facility, subject to the
safety and security policies of ***, during the Manufacturing of the Excipient
and/or Raw Materials for the purposes of (i) observing the manufacturing process
and (ii) reviewing all Batch Records and other documents, including, without
limitation, all production logs, reagent preparation records, Deviation reports,
Raw Materials testing and release data, *** procedures, and the like. Heron
employees, consultants and/or representatives shall not be auditing the
operations but shall merely observe the Manufacturing activities. All such
Company employees, consultants and/or representatives pursuant to this
Section 2.3 will be bound by a confidentiality agreement that is at least as
stringent as the confidentiality terms set forth herein. *** shall consider, in
good faith, any suggestions that Company or its onsite, consultants and/or
representatives have regarding the design or operation of the Facility for
Manufacturing and will promptly respond to Company regarding such suggestions.

2.4 Quality Control and Release. The quality control(s) and the release(s) of
Excipient (including documentation) shall be done by *** in accordance with
cGMP, the Specifications and the Quality Agreement. The quality control(s) and
the release(s) of

 

6



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

Raw Materials (including documentation) shall be done by *** in accordance with
the Specifications and the Quality Agreement. Company, subject to the provisions
of Section 4 of this Agreement, shall have the right to reject Excipient or Raw
Materials that are Non-conforming Excipient or Raw Materials. *** shall retain
and store remaining samples of the Excipient and critical Raw Materials as
required by Applicable Law.

2.5 Inspections. Inspections of *** facilities and/or its Affiliates’ facilities
used in the Manufacture of the Excipient and/or Raw Materials shall be conducted
as specified in the Quality Agreement. Subject to the limitations and
qualifications set forth in the Quality Agreement, upon prior notice of at least
thirty (30) days, *** or its Affiliates shall permit Company’s representatives
(excluding agents of third parties which are competitors of ***) once per year,
or more frequently if deemed warranted as a For Cause Audit as specified in the
Quality Agreement, to visit and audit *** facilities used in the Manufacture of
the Excipient or Raw Materials to observe the Manufacturing thereof, to discuss
with appropriate officials of *** and to inspect and audit records relevant to
the Manufacturing of the Excipient and Raw Materials.

2.6 Changes to Specifications and Process. The Specifications shall be amended
only as agreed upon in writing by Company and ***; provided, however, that the
Parties agree to cooperate to amend or supplement the Specifications to the
extent reasonably necessary to comply with changes in Applicable Laws and/or
regulations or the requirements of applicable Regulatory Agencies or as Company
may reasonably request from time to time (provided such request is made in good
faith). *** shall follow the change control procedures set forth in the Quality
Agreement for any proposed changes in the Manufacturing process. ***
acknowledges that any such change(s) shall, in each case, comply with cGMP (if
required), this Agreement and the Quality Agreement. In the event such amendment
(whether as a result of changes in Applicable Laws or the requirements of
applicable Regulatory Agencies or at Company’s reasonable and good faith request
or otherwise) requires additional cost or schedule adjustments for the
Manufacture of the Excipient or Raw Materials hereunder, Company and *** shall
agree in good faith on an equitable adjustment to price and/or schedule, as
appropriate. Any such amended Specifications shall be reflected in and attached
hereto as an amended and restated Appendix 2.

2.7 Documentation.

(a) General. Upon completion of Manufacture of each batch of Excipient, ***
shall provide to Company the following documentation related to the
Manufacturing of Excipient: copy of executed Batch Records, a Certificate of
Analysis, Certificate of Compliance, Deviations, and any other information
specified in the Quality Agreement. Upon completion of Manufacture of each order
of Raw Materials, *** shall provide to Company the following documentation: copy
of executed Batch Records, a Certificate of Analysis, notation of any Deviations
and any other information specified in the Quality Agreement.

 

7



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(b) Batch Records and Order Documents. The Batch Records and documents related
to orders of Raw Materials shall be treated as Confidential Information of
Company and shall not be used or disclosed by *** other than for the purposes of
permitting *** to exercise its rights or fulfil its obligations under this
Agreement (including but not limited to, the provision of the Batch Record of
Manufacture of Raw Materials to Company for quality review) and, where
necessary, for disclosure to the relevant Regulatory Agencies in order to comply
with regulatory requirements relating to the Manufacturing of Excipient or Raw
Materials by *** or its Affiliates.

(c) Retention of Documentation. All documentation related to the Manufacturing
of Excipient or Raw Materials shall be archived with *** or its Affiliates after
Manufacturing in accordance with *** document retention policies and Applicable
Law. Company shall be contacted at least ninety (90) days before destruction of
any Excipient or Raw Materials specific records and shall be given the option to
retain such documents.

2.8 Safety. Each Party shall immediately notify the other Party of any unusual
health or environmental occurrence relating to Excipient or Raw Materials. Each
Party shall advise the other Party immediately of any safety or toxicity
problems of which it becomes aware regarding Excipient or Raw Materials.

2.9 Proprietary Rights. All inventions related specifically to (i) the Excipient
or (ii) those Raw Materials proprietary to Company listed and identified as
proprietary on Appendix 4. (“Proprietary Raw Materials”), pursuant to the
services provided under this Agreement by *** or its Affiliates to Company,
conceived or reduced to practice during the Term, and as a result of this
Agreement, whether or not patentable, and whether or not invented solely by or
on behalf of Company or jointly by or on behalf of Company and *** shall be
owned solely by the Company. All know-how related specifically to the Excipient
or Proprietary Raw Materials Manufactured and supplied by *** or its Affiliates
to Company, arising during the Term, and as a result of this Agreement, whether
arising as a result of the activities by or on behalf of Company alone or by or
on behalf of Company and *** jointly, shall be owned solely by Company. ***
shall cooperate in vesting ownership of the foregoing inventions and know-how in
Company including, but not limited to, delivering such acknowledgements,
assignments, and conveyance documents as Company shall request.

2.10 Process Improvements. Upon request from either Party, *** shall prepare,
from time to time, a plan which details the agreed services necessary to
implement improvements or changes to the processes involved in the Manufacture
of Excipient or Raw Materials Manufactured and supplied by *** or its Affiliates
to Company, or where new or additional equipment is being used in such
Processing. The scope and price of any such a work plan should be agreed in
writing by the Parties and set forth in a separate statement of work referring
to and falling under the terms of this Agreement. The Price of such additional
work shall be consistent with similar previously performed work and/or industry
standards. Should the parties make process improvements that result in a

 

8



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

reduction in the cost of the Excipient or Raw Materials ordered by Company from
*** or its Affiliates, the Parties will share equally in such savings after the
cost of the implementation has been credited to the Party or Parties that paid
for such process improvement.

2.11 Purchase Commitment.

(a) During the Term and upon the terms and subject to the conditions of this
Agreement and as long as *** can demonstrate to Company’s reasonable
satisfaction, based on capacity availability, Batch size and other commercially
reasonable requirements, that *** has in place an acceptable alternate
Manufacturing facility at which *** is capable of manufacturing the Excipient
and/or necessary Raw Materials for the Manufacture of the Excipient in
compliance with this Agreement and the Quality Agreement (“Qualified Alternate
Facility”), Company agrees to purchase from ***, its and its Affiliate’s annual
worldwide requirements of the Excipient for use in SUSTOL. If *** does not have
a Qualified Alternate Facility, then during the Term and upon the terms and
subject to the conditions of this Agreement, Company agrees to purchase from
***, not less than *** of its and its Affiliate’s annual worldwide requirements
of the Excipient for use in SUSTOL unless there is a Failure to Supply pursuant
to Section 2.12(a).

(b) If during the Term *** reasonably believes that Company is not purchasing
Excipient at the level required by this Section 2.11 (the “Compliance Level”),
it will provide Company with written notice requesting that Company provide
sufficient documentation demonstrating compliance with the Compliance Level.
Company shall have sixty (60) days after such notice to provide documentation
responsive to the request, and which illustrates solely the Company’s annual
requirements for Excipient, and that amount purchased from ***. If Company
provides such documentation and such documentation does not demonstrate, to ***
reasonable satisfaction Company’s compliance with the Compliance Level, then, in
the event that Company does not agree with *** findings, Company and *** shall
mutually agree on an acceptable independent third party auditor to review
Company’s books and records solely to determine whether Company met the
Compliance Level. Such third-party auditor will be required to sign a standard
form of confidentiality agreement for the benefit of Company. The cost of the
independent third party shall be borne by Company if the independent third party
determines reasonably that Company was out of compliance with the Compliance
Level, otherwise by ***. If pursuant to this Section 2.11(b) Company is deemed
or determined to be out of compliance with the Compliance Level, then *** may
adjust pricing by not more than the per cent (%) shortfall in the Compliance
Level as determined by the independent third party. Any adjusted pricing
hereunder would remain in effect until such time as Company demonstrates
compliance with the Compliance Level.

 

9



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

2.12 Delay; Third Party Supplier.

(a) If *** is or will be unable, for any reason (including an event of Force
Majeure under Section 11.17 hereof), to supply the Excipient in accordance with
the quantities and/or delivery dates specified by Company in a purchase order
received by *** (provided that such quantities are within the Forecast and such
delivery dates meet the Minimum Lead Time requirements herein) (“Failure to
Supply”), *** shall promptly notify Company in writing of such circumstance.
Within thirty (30) days of such Failure to Supply, *** shall notify Company of
the cause of such failure and shall propose a plan of remediation. Further, ***
will use commercially reasonable efforts to initiate a Technology Transfer to
support the manufacture of Excipient by a Third Party Supplier. Each company
will bear its own costs related to such Technology Transfer.

(b) If such Failure to Supply will continue or does continue for a period of
ninety (90) or more consecutive days, and *** is unable in its then current
facility or any Qualified Alternate Facility to Manufacture the Excipient in
quantities necessary to cure the Failure to Supply, then Company may, at its
discretion and upon written notice to *** and without being deemed to be in
breach of Section 2.8 of this Agreement, Manufacture or have Manufactured by a
Third Party Supplier that quantity of Excipient required by Company that *** is
or may be unable to supply. In such event, *** will use commercially reasonable
efforts to complete a Technology Transfer to support the manufacture of
Excipient by a Third Party Supplier or the Company, which shall mean providing
all documentation, access to records, and other necessary support, provided any
additional third-party costs incurred by *** to support such Technology Transfer
will be at the Company’s cost. Further, if Company at such time is receiving its
annual worldwide commitment from ***, then following the Failure to Supply
Company will only be required to purchase *** of its annual supply of the
Excipient for use in the Finished Product from *** following the Failure to
Supply.

(c) *** shall promptly notify Company when *** can resume supply of Excipient in
accordance with this Agreement and provide Company with a firm date for delivery
of the Excipient in accordance with Company’s needs. Upon receipt of notice the
annual commitment will return to at least fifty-five (55%) per cent of the
Company’s annual worldwide requirements for the Excipient for the Finished
Product.

2.13 Exclusivity.

During the Term and for an additional period of either:

(i) *** years if:

(1) *** terminates this Agreement; or

(2) Company terminates this Agreement for material breach in accordance with
Section 9.2(a);

 

10



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(ii) *** years if the Company terminates this Agreement for reasons unrelated to
*** performance or nonperformance;

without considering other limitations with respect to the use of Heron’s
proprietary technology, *** shall not Manufacture any product that uses or
relies on Heron’s proprietary Biochronomer Technology for itself or for or on
behalf of any Third Party.

 

3. Forecasts, Release, Purchase Orders, Delivery and Storage

3.1 Forecasts. Within (30) thirty days following the Effective Date Company
shall determine its initial estimated purchases of the Excipient from *** under
this Agreement and shall deliver to *** a written, rolling twelve (12) month
forecast (the “Forecast”) of such estimated quantities. The Forecast shall cover
each of the next succeeding four (4) calendar quarters. The first calendar
quarter shall be binding on Company, the second calendar quarter is also
binding, but can be increased or decreased by up to two (2) Batches from the
preceding forecast for such quarter, and the following two calendar quarters
shall be non-binding. After delivery of the initial Forecast, the Forecast shall
be updated by Company on a calendar quarterly basis, which update shall include
the next successive calendar quarter added to the last period of the previous
Forecast. Although the third and fourth calendar quarters of the Forecast are
non-binding, Company understands that *** shall use the Forecast for planning
purposes (including scheduling of production campaigns, Raw Material
acquisitions and investment in equipment and other resources) in order to make
available the production capacity required to Manufacture and supply the
forecasted amounts and provide replacement Batches of the Excipient, if
required, within the time frames specified therein.

3.2 Commercial Supply; Purchase Orders.

(a) To initiate *** Manufacture and supply of commercial quantities of the
Excipient under this Agreement, Company must issue a binding written purchase
order for its initial purchase of Excipient at least ninety (90) days prior to
the first scheduled shipment of Excipient thereunder or such shorter time as may
be agreed upon by the Parties in writing.

(b) All purchase orders for Excipient hereunder shall be in complete Batches
equal to the size of the current manufacturing batch size agreed between the
Parties in Appendix 3.

(c) All purchase orders subsequent to the initial purchase order for commercial
supply must be issued at least ninety (90) days prior to the scheduled shipment
of Excipient thereunder or such shorter time as may be agreed upon by the
Parties in writing. The minimum number of days between the date of a purchase
order and the shipment of Excipient under this Section 3.2(c) and Section 3.2(a)
above shall be referred to hereinafter as the “Minimum Lead Time”.

 

11



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(d) Within fourteen (14) days of receipt of a purchase order, *** shall notify
Company in writing of its acceptance of the purchase order. If *** fails to
respond within fourteen (14) days of receipt of the purchase order, the purchase
order shall be deemed accepted, but only to the extent that any amount ordered
is not in excess of the Forecast and that the requested delivery date satisfies
the Minimum Lead Time.

(e) If a purchase order exceeds the Forecast or does not meet the Minimum Lead
Time, *** may accept such purchase order, but will be required only to use
Commercially Reasonable Efforts to fill such excess or accommodate such shorter
lead-time.

(f) For each such purchase of Excipient, the purchase order shall specify:
(i) an identification of the Excipient ordered; (ii) quantity requested;
(iii) the requested delivery date; and (iv) shipping instructions and address.

(g) Each purchase order is a contract for the purchase of such Excipient under
the terms and conditions set forth in this Agreement, to the exclusion of any
additional or contrary terms set forth in any purchase order, unless otherwise
explicitly agreed to in writing by the Parties.

3.3 Release of Excipient. *** shall notify the Company when (i) the Manufacture
of Excipient is complete, (ii) all Manufacturing records have been reviewed,
(iii) all testing is completed, reviewed, and Excipient meets Specifications (as
evidenced by a Certificate of Analysis), (iv) all Deviations, if any, have been
adequately reviewed and approved by the Company, and (v) Excipient has been
released by *** in accordance with the Quality Agreement, and a Certificate of
Compliance is issued. *** shall make efforts to ensure that release is targeted
for four (4) weeks after Manufacturing is complete. If this target release date
cannot be achieved for a Batch, *** shall notify Company of the reason. In the
event the target release date cannot be achieved for reasons that are outside of
*** or its Affiliates’ control (e.g. a Force Majeure event), and the target
release date for a Batch of Excipient is late by thirty-five (35) days: (a) on
the first occurrence of such late release during a calendar year, there shall be
no late penalty; (b) on the second occurrence of such late release during a
calendar year, there will be a reduction in the purchase price for such late
Batch of five per cent (5%) of the purchase price; and (c) on the third and
following occurrences of such late release during a calendar year, there will be
a reduction in the purchase price for such Batch of ten per cent (10%) of the
purchase price. The Company will be responsible for dispositioning product in
accordance with procedures detailed in the Quality Agreement.

3.4 Delivery, Title and Risk of Loss. All Excipient supplied by *** or its
Affiliates hereunder shall be supplied FCA *** shipping point. Delivery of the
Excipient to the carrier at such *** shipping point shall constitute delivery to
Company. Title to and risk of loss for the Excipient sold hereunder shall pass
to the Company or its designee when the Excipient is delivered to the carrier at
*** shipping point. *** and its Affiliates reserve the right to make delivery in
instalments of multiple Batches, all such instalments to be separately invoiced
and paid for when due per invoice, without regard to subsequent deliveries.

 

12



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

3.5 Packaging. *** and its Affiliates will preserve, package, handle, and pack
all Excipient and Raw Materials so as to protect the Excipient and Raw Materials
from loss or damage, in conformance with standard commercial practices, the
Specifications, the Quality Agreement, government regulations and other
applicable standards.

3.6 Raw Material Inventory. Prior to receipt of the first Forecast, the Parties
shall meet and agree upon the quantities of Raw Materials *** shall have in
inventory, in order to ensure that Forecast is delivered and maintain continuity
supply during the applicable time frames. Thereafter, the parties shall engage
at least quarterly to review Raw Materials requirements and inventory on hand,
as well as the status of those suppliers from which Raw Materials are obtained,
or, if manufactured by *** or its Affiliates the status of the relationship with
respect thereto. Company agrees to reimburse *** for all costs related to any
Raw Materials that expire or are otherwise unusable due to Company not ordering
the quantities of Excipient in the Forecast, provided *** shall use Commercially
Reasonable Efforts to ensure that any such excess Materials do not expire or
become unusable (e.g., through the appropriate rotation of its Raw Materials
inventory and reprocessing of Raw Material).

3.7 Purchase of Raw Materials. Company may also purchase Raw Materials from ***
or its Affiliates as required for *** Manufacture of Excipient at the Price in
Exhibit 3 under the terms of the Agreement.

3.8 Storage. *** and its Affiliates shall hold all Excipient and Raw Materials
under the storage conditions established pursuant to the Quality Agreement and,
with respect to Excipient, in accordance with cGMP.

 

4. Rejection, Defects and Non-Conforming Goods

4.1 Nonconforming Goods. Within thirty (30) days from the date *** delivers
Excipient to Company (or to a third party designated by Company) after Excipient
release, Company shall have the right to determine whether such Excipient is
Nonconforming Excipient. Any claim by Company that Excipient is Nonconforming
Excipient shall be made in writing to *** or its Affiliates as applicable within
such thirty (30) day period and shall be accompanied by a detailed report of
analysis prepared by or on behalf of Company. If the Excipient contains a Latent
Defect, then the thirty (30) day time period referred to herein shall not apply;
provided that (i) Company notifies *** or its Affiliate promptly upon having
reason to know of such Latent Defect (but in any event no later than ninety
(90) days prior to the expiration of the Batch and (ii) the limitation on remedy
and liability set out in Section 4.3 below shall apply with respect thereto.

4.2 Disagreement Concerning Fulfilment of Requirements. In the event of a
disagreement concerning Nonconforming Excipient, Company and *** shall agree on
an independent testing laboratory or quality expert on matters of compliance
with cGMP, if applicable or Applicable Law of recognized standing in the
industry selected by Company

 

13



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

and approved by both Parties (“Laboratory”) to determine whether any such
Excipient was Nonconforming Excipient. The findings of the Laboratory shall be
binding. The expenses related to such testing shall be borne by *** only if the
testing confirms that the material is Nonconforming Excipient (unless the
nonconformity was attributable to Company’s negligence or wilful misconduct) and
otherwise by Company. During any period that the Parties are in dispute
regarding the conformity of the Excipient, ***, or as applicable its Affiliates
shall, if requested by Company, replace such quantity of Excipient. Company
shall pay for the original shipment of Excipient within thirty (30) days of
requesting a replacement batch and shall pay for the replacement shipment of
Excipient unless the Laboratory confirms the nonconformity of the original
shipment, provided, however, that the Company is only obligated to pay for
Excipient that is Non-conforming Excipient if the reason for the nonconformity
is undetermined or is determined to be due to the fault of the Company or its
contractors or licensees.

4.3 Remedies for Non-Conforming Product. If *** is notified within the notice
period set forth in Section 4.1 that any Excipient delivered to Company is
Nonconforming Excipient, *** or its Affiliates shall replace, at its own cost,
the nonconforming Excipient with substitute Excipient that conforms to the
Excipient Requirements within a commercially reasonable period not to exceed
ninety (90) days from the date that Company notifies *** or its Affiliates of
such non-conformity (unless the nonconformity is attributable to Company’s
negligence or wilful misconduct). Pursuant to written directions from *** or its
Affiliates, Company shall either return the Non-conforming Excipient to *** or
its Affiliates or destroy it, in each case, at *** or its Affiliates’ expense.
If Company is directed, and agrees, to destroy Nonconforming Excipient, *** or
its Affiliates shall pay to Company the documented out-of-pocket cost (without
mark-up) of such destruction within thirty (30) days of such request following
which Company will follow *** or its Affiliates instructions regarding
destruction. Company shall provide *** or its Affiliates, if requested a
certificate certifying such destruction following completion. Except as provided
for under Section 6.6 hereof regarding *** indemnification obligations for third
party claims, the remedy described in this Section 4.3 shall be Company’s sole
remedy and *** and its Affiliates only liability for Nonconforming Excipient.

4.4 Deviations and OOS. At the request of either Party, the other Party and its
Affiliates shall cooperate in the investigation and response to any Excipient
complaints concerning Deviations and OOS, which may relate to *** or its
Affiliates role in the Manufacture of Excipient (in addition to complying with
the corresponding provisions in the Quality Agreement).

 

5. Sales Prices and Terms of Payment

5.1 Currency. Except as otherwise expressly indicated, all references to “$” or
to “dollars” in this Agreement shall be read as referring to the legal tender of
the United States of America.

5.2 Sales Prices. The sales prices for Excipient Manufactured under this
Agreement and released by *** quality assurance department shall be the sales
price

 

14



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

designated on Appendix 3, after taking into account the credit for previous
purchases of Raw Materials as detailed on Appendix 3. The sales prices are to be
understood as packaged and ready for further processing at the facility of
Company or of a third party designated in writing by Company, excluding costs of
shipping, insurance and freight and further excluding applicable sales or other
taxes (which will be applied as set forth in Section 5.6 hereof). All prices are
quoted in United States Dollars.

5.3 Invoices and Payments. *** shall invoice Company after final release by the
Company of the Excipient. Following final release of the Excipient, or request
for shipment by Company, *** shall have not more than thirty (30) days to ship
the Excipient unless Company has requested *** to store such Excipient. The
Company shall have up to the time of final release to request either the
shipment of the Excipient to Company or for storage by ***. Company shall make
all payments in accordance with the invoices and Appendix 3. Further, all
payments made hereunder are due within thirty (30) days from the date of the
invoice. Payments shall be made in accordance with the instructions on the
invoice. All payments hereunder shall be made in United States Dollars. If the
Company requests that *** not ship Excipient upon release by Company, then ***
shall store the Excipient for Company, and Company shall execute *** standard
Bill and Hold Letter Agreement passing title to and risk of loss of the
Excipient to Company and authorizing *** to invoice Company for the Excipient
upon final release by Company. In addition, if Company does not request shipment
of stored Excipient within ninety (90) days of final release, then Company
agrees to pay *** its standard storage fee for customer product stored on site
at an *** facility. Unless *** is notified sooner of the final release or
withholding of final release by Company of any Batch of Excipient, such Batch
shall be deemed for purposes of invoicing and shipment to be finally released by
Company thirty (30) days after *** delivery of the completed Batch Records and
other documents specified in the Quality Agreement for such Batch to Company. If
Company withholds final release of any Batch of Excipient, Company shall provide
in its notice to *** a written description of the specific defects in the Batch
Record which caused Company to withhold final release of such Batch.

5.4 Overdue Payments. Company shall pay interest on all past-due amounts at a
rate of interest equal to the lesser of 1.0% per month or the maximum rate
permitted by Applicable Law.

5.5 Price Adjustment.

(a) Notwithstanding any other provision of this Agreement to the contrary, each
year of the Term following the first year of the Term, with sixty (60) days
prior written notice to Company, and in addition to any other price adjustment
that may be permitted by this Agreement or otherwise agreed to by the Parties,
*** may adjust the pricing applicable to Company’s purchases of the Excipient
for such year by an amount not to exceed the percentage increase in the U.S.
Producer Price Index, PCU325412325412, Industry: Pharmaceutical preparation
manufacturing, Product: Pharmaceutical preparation manufacturing, Base Date:
198106 (or any similar successor index) as reported by the U.S. Department of
Labor Bureau of

 

15



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

Labor Statistics from the Effective Date to the time of such written notice to
Company reflecting such price increase. *** may also adjust the pricing
applicable to the Company’s purchases of Excipient hereunder by the documented
increase in the price of raw materials received by *** from unrelated third
parties and not manufactured by *** or its Affiliates for the Company.

5.6 Taxes.

(a) If Company must withhold from any payment to *** or its Affiliates under
this Agreement any taxes required to be withheld by Company under the Applicable
Laws of any country, state, territory or jurisdiction, such amount shall be paid
to the appropriate taxing authorities. Upon request, Company shall provide ***
and its Affiliates with documentation of such withholding as is reasonably
available to allow *** and its Affiliates to document such tax withholdings for
purposes of claiming tax credits and similar benefits.

(b) Any use tax, sales tax, excise tax, duty, custom, inspection or testing for,
or any other tax, fee or charge of any nature whatsoever imposed by, any
governmental authority, on or measured by the transaction between Company and
*** or its Affiliates shall be paid by Company in addition to any other amounts
due hereunder.

 

6. Recall, Warranties, Indemnification and Insurance

6.1 Recall.

(a) Company shall be responsible for conducting any Recall arising out of or
related to this Agreement (including without limitation any Recall of any
Finished Product). *** and its Affiliates shall fully cooperate with and give
all reasonable assistance to the Company to the extent the Recall relates to the
Excipient, or as necessary to respond to inquiries from Regulatory Agencies.
Further, *** and/or its Affiliates shall be responsible for the direct costs
associated therewith to the extent that such recall is a result of *** or its
Affiliates failure to manufacture the Excipient or Raw Materials to its
Specifications, or if such Recall directly results from a material breach of ***
or its Affiliates obligations hereunder, and/or of the Quality Agreement and/or
from its gross negligence or wilful misconduct (in which case *** and/or its
Affiliates shall be responsible for the direct costs and expenses associated
with such Recall); provided, however, that to the extent such Recall or similar
action is also due to Company’s breach of its representations, warranties or
obligations hereunder or under the Quality Agreement or from Company’s or its
Affiliates’ or licensees’ (if any) negligence or wilful misconduct, then *** and
its Affiliates liability for such Recall shall be reduced proportionately by the
damages or losses attributable to Company. Otherwise, Company shall bear all
expenses associated with any Recall. In the event of such Recall or similar
action, each Party shall use commercially reasonable efforts to mitigate the
costs associated therewith.

 

16



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(b) In the case of a disagreement as to the existence or level of Nonconforming
Excipient or Nonconforming Raw Materials in connection with a Recall under
Section 6.1(a) above, then the matter shall be referred to the Laboratory in
accordance with Section 4.2 above. The decision of the Laboratory shall be final
and binding on the Parties.

6.2 Adverse Event Reporting. Company shall be responsible for all reporting to
Regulatory Authorities of Adverse Events. If *** becomes aware of any Adverse
Events, it shall report all information in its possession regarding such event
to Company as soon as practicable in order to allow Company to fulfil its
regulatory reporting obligations within the time frames required by the
Regulatory Agency(ies) and Applicable Laws after becoming aware of such
information, and shall cooperate with Company as necessary to report such event
to the Regulatory Agency(ies).

6.3 *** Representations, Warranties and Covenants. *** hereby represents and
warrants on behalf of itself and its Affiliates as follows:

(a) (i) The execution, delivery and performance of this Agreement does not
conflict with, violate or breach any agreement to which *** or its Affiliates is
a party or *** or its Affiliates constituent documents, (ii) *** and its
Affiliates are not prohibited or limited by any law or agreement (to which it is
a party) from entering into this Agreement and (iii) the performance of this
Agreement will not create any conflict with any other business or activity
engaged in by *** or its Affiliates as applicable;

(b) The Excipient shall be Manufactured and shipped in compliance with cGMP, the
Specifications, and all other Applicable Laws, rules and regulations;

(c) All Excipient delivered by *** hereunder will conform to the Quality
Agreement and the Specifications; and

(d) It is not debarred and has not and will not use, in performing its
obligations under this Agreement in any capacity, the services of any person
debarred under subsections 306(a) or (b) of the Generic Drug Enforcement Act of
1992.

(e) The Batch Records, executed Batch Records and written procedures maintained
by *** will accurately reflect in all material regards the processes and
procedures followed by it in the Manufacturing of the Excipient, and the records
and written procedures maintained by its Affiliates will accurately reflect in
all material regards the processes and procedures followed by it in the
Manufacturing of the Raw Materials.

(f) Each Certificate of Analysis will reflect the results of the tests conducted
on the sample of Excipient or Raw Materials to which it relates.

 

17



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(g) *** and/or its Affiliates as applicable will have obtained and maintained in
effect all such approvals and permits as may be required under Applicable Laws,
rules, regulations and requirements to operate the Manufacturing facility for
the Excipient or the Raw Materials for the purposes of Manufacturing Excipient
and Raw Materials under the Quality Agreement and under this Agreement.

6.4 Company Representations, Warranties and Covenants. Company represents and
warrants that (i) the execution, delivery and performance of this Agreement does
not conflict with, violate or breach any agreement to which Company is a party
or Company’s constituent documents, (ii) Company is not prohibited or limited by
any law or agreement to which it is a party from entering into this Agreement
and (iii) the performance of this Agreement will not create any conflict with
any other business or activity engaged in by Company.

6.5 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT.

6.6 Company Indemnification. Company shall indemnify, defend and hold harmless
***, its Affiliates and its or their directors, officers and employees from all
actions, losses, demands, damages, fines, penalties, costs and liabilities
arising from any third party claim (including reasonable attorneys’ fees) to
which *** is or may become subject insofar as they arise out of or are alleged
or claimed to arise out of:

 

  (a) any breach by Company of any of its obligations or representations and
warranties under this Agreement;

 

  (b) any negligent act or omission or willful misconduct by Company, its
Affiliates or its or their directors, officers, employees, agents or
subcontractors;

 

  (c) *** following any of Company’s procedures as described in the Analytical
Methods, the Manufacturing Process or the Specifications;

 

  (d) Company’s incorporation of the Excipient or the Raw Materials into the
Finished Product;

 

  (e) the labeling, marketing, distribution or sale by Company of the Finished
Product;

 

  (f) the use of the Excipient in a use other than that for which it is
described in a regulatory filing by Company, or of the Finished Product; or

 

18



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

  (g) the infringement by the Finished Product and/or the Excipient of any
intellectual property or other proprietary rights of any third party.

6.7 *** Indemnification. *** shall indemnify, defend and hold harmless Company,
its Affiliates and its or their directors, officers and employees from all
actions, losses, demands, costs and liabilities arising from any third party
claim (including reasonable attorney’s fees) to which Company is or may become
subject insofar as they arise out of or are alleged or claimed to arise out of:

 

  (a) any breach by *** of any of its obligations or representations and
warranties under this Agreement or the Quality Agreement; or

 

  (b) any negligent act or omission or willful misconduct by ***, its Affiliates
or its or their directors, officers, employees, agents or subcontractors.

6.8 Limitation on Indemnification. Provided, however, that neither Party shall
have the obligation to indemnify, defend, and/or hold harmless the other Party,
its Affiliates and its or their directors, officers and employees for any and
all actions, losses, demands, damages, fines, penalties, costs and liabilities
to the extent that such Party has an obligation to indemnify the other Party
with respect to such actions, losses, demands, damages, fines, penalties, costs
and/or liabilities pursuant to Section 6.6 or Section 6.7 above.

6.9 Indemnification Procedure. Either Party intending to seek indemnification
from the other Party under Sections 6.5 or 6.6 above, as the case may be, shall
give the other Party prompt notice of any such claim or lawsuit (including a
copy thereof) served upon it and shall fully cooperate with the other Party and
its legal representatives in the investigation of any matter which is the
subject of indemnification. Such Party seeking indemnification shall not
unreasonably withhold its approval of the settlement of any claim, liability or
action covered by the above indemnification provisions. Notwithstanding the
foregoing, the failure to give timely notice to the indemnifying Party shall not
release the indemnifying Party from any liability to the Party seeking
indemnification to the extent the indemnifying Party is not prejudiced thereby.

6.10 Company Insurance. Without limiting its liability under this Agreement
(except as may be otherwise expressly provided in this Agreement), during the
Term and for five (5) years after the expiration or termination of this
Agreement, Company shall obtain and maintain commercial product liability
insurance with limits of not less than $10,000,000 per occurrence for product
liability. With respect to all insurance coverage required under this
Section 6.8, (i) Company shall, promptly upon *** request, furnish *** with
certificates of insurance evidencing such insurance and (ii) in the event of any
reduction in coverage, termination or cancellation of any such policy shall
provide no less than thirty (30) days’ prior written notice of reduction in
coverage, termination or cancellation.

 

19



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

6.11 *** Insurance. Without limiting its liability under this Agreement (except
as may be otherwise expressly provided in this Agreement), during the Term and
for five (5) years after the expiration or termination of this Agreement, ***
shall obtain and maintain product liability insurance (including through
self-insurance) with limits of not less than $10,000,000 per occurrence for
general liability and product liability. With respect to all insurance coverage
required under this Section 6.9, *** shall, promptly upon Company’s request,
furnish Company with certificates of insurance evidencing such insurance or
other similar evidence if self-insured.

 

7. Regulatory Matters; Quality; Compliance with Laws

7.1 Regulation of Manufacturing Process. If *** or its Affiliates are required
by the FDA, EMA, or any other Regulatory Agency to validate or re-validate
Manufacturing processes that will impact the Manufacturing of Excipient or Raw
Materials as the case may be, *** or its Affiliates shall notify Company and
consult with Company regarding the required activities, provided, however, that
if such requested changes are solely related to the Excipient, *** shall inform
the Company promptly and the requested changes will be discussed and agreed to
between the parties. *** or its Affiliates shall be responsible for the costs of
any such validation or re-validation that is required due to the non-compliance
of the *** Manufacturing facility with cGMPs or Applicable Law applicable
generally to manufacturing in *** facility; otherwise any such costs that are
specific to the Manufacturing of the Excipient or Raw Materials shall be borne
by Company.

7.2 Correspondence. *** and its Affiliates will notify Company (pursuant to the
Quality Agreement) promptly upon receipt of any correspondence from a Regulatory
Agency, which relates to the Excipient or Raw Materials. In addition, *** shall
provide to the Regulatory Agencies all documents and information requested by
such authority, and shall submit to all inquiries, audits and inspections by the
Regulatory Agencies.

7.3 Quality Agreement. Within one (1) month following the execution of this
Agreement, the Parties shall execute a revised Quality Agreement in
substantially the form attached to this Agreement as Appendix 1. In the event of
a conflict between the terms of this Agreement and the Quality Agreement, this
Agreement shall control except with respect to matters relating to compliance
with cGMPs as specified in the responsibility matrix and related regulations, in
which case, the Quality Agreement will control.

7.4 Records. *** and its Affiliates shall maintain all quality assurance
manufacturing records, Batch Records, executed Batch Records and other records
directly related to the Manufacture of Excipient or Raw Materials required by
any applicable Regulatory Agency, in a secure area reasonably protected from
fire, theft and destruction.

7.5 Regulatory Documents and Support. *** and its Affiliates shall provide to
Company such documentation as may be requested by a Regulatory Agency and
necessary support, including copies of documents, required for regulatory
filings by Company.

 

20



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

7.6 Regulatory Inspections. *** and its Affiliates shall reasonably accommodate
requests made on behalf of Company by a Regulatory Agency to inspect the
Manufacturing facility and or any Qualified Alternate Facility. *** and its
Affiliates shall reasonably accommodate GMP audits or other required audits by
Company in preparation for such inspections if necessary. *** and its Affiliates
shall use commercially reasonable efforts to support such audits. To the extent
practicable, *** and its Affiliates shall inform Company of such any inspections
directly or indirectly related to the Excipient or Raw Materials and shall
permit two (2) representatives to be present during those portions of such
inspections that relate to the Excipient or Raw Materials. *** and its
Affiliates shall promptly provide the Company with information reasonably
requested by Company and information requested by a governmental or Regulatory
Agency in the course of an inspection related to or affecting the Excipient or
Raw Materials. *** and its Affiliates shall provide Company with a summary of
the observations made by Regulatory Agencies and the plan to correct any
deficiencies related to the Excipient or Raw Materials and those areas of the
Facility that are directly related to the manufacture of the Excipient or Raw
Materials following each inspection.

7.7 Access to Facilities. Company and/or its’ designees will have routine access
(subject to *** standard safety, security and confidentiality policies and
procedures) on no more than three months’ prior written notice, to *** and its
Affiliates manufacturing facilities at mutually agreeable times for the purpose
of auditing *** and its Affiliates compliance with cGMP regulations as defined
and/or Applicable Law, and for overall compliance with the relevant legislation,
and with respect to the manufacture of Excipient or Raw Materials on Company’s
behalf; provided, however, if a For Cause Audit, is required by Company, *** or
its Affiliates as applicable will allow Company or its designees to access ***
and its Affiliates manufacturing facilities with ten (10) days notice at no
cost. Except with respect to For Cause Audits, routine audits will be limited to
one (1) audit every calendar year at no cost and will be conducted by a
reasonable number of employees or representatives of Company or its designees
who are subject to the same requirements of confidentiality as Company.

7.8 Compliance with Laws; Authorizations. In performing this Agreement, each
Party shall (i) comply with all Applicable Law and regulations and (ii) obtain
all releases, licenses, permits or other authorization required by any
governmental body or authority.

 

8. Confidentiality; Intellectual Property License

8.1 Confidentiality Obligations of ***. In the course of the performance of this
Agreement, Company may, from time to time, disclose Confidential Information of
Company to *** or its Affiliates. Except as expressly permitted otherwise by the
terms of this Agreement, *** and its Affiliates shall: (i) maintain in
confidence and not disclose the Confidential Information of Company to any third
party, except on a need-to-know basis to *** (or its Affiliates’) employees and
agents to the extent such disclosure is reasonably necessary in connection with
*** (or its Affiliates’) activities as expressly authorized by this Agreement
and upon obligations of confidentiality similar to those set forth herein; and
(ii) not use or grant the use of the Confidential Information of Company for any
purpose other than the performance of *** and/or its Affiliates’ obligations
hereunder.

 

21



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

8.2 Confidentiality Obligations of Company. In the course of the performance of
this Agreement, *** and its Affiliates may, from time to time, disclose
Confidential Information of *** to Company or its Affiliates. Except as
expressly permitted otherwise by the terms of this Agreement, Company shall:
(i) maintain in confidence and not disclose the Confidential Information of ***
and its Affiliates to any third party, except on a need-to-know basis to
Company’s (or its Affiliates’) employees and agents to the extent such
disclosure is reasonably necessary in connection with Company’s (or its
Affiliates’) activities as expressly authorized by this Agreement and upon
obligations of confidentiality similar to those set forth herein; and (ii) not
use or grant the use of the Confidential Information of *** and its Affiliates
for any purpose other than the performance of Company’s obligations hereunder.

8.3 Exceptions. The provisions of Sections 8.1 and 8.2 above shall not apply to
any Confidential Information of the disclosing Party that can be shown by
competent evidence by the receiving Party:

(a) To have been known to or in the possession of the receiving Party without
any separate obligation of confidentiality before the date of its actual receipt
from the disclosing Party;

(b) To be or to have become readily available to the public other than through
any act or omission of any Party in breach of any confidentiality obligations
owed to the disclosing Party;

(c) To have been disclosed to the receiving Party, other than under an
obligation of confidentiality, by a third party which is not known to the
receiving Party to have had an obligation to the disclosing Party not to
disclose such information to others; or

(d) To have been subsequently independently developed by the receiving Party
without use of or reference or access to the disclosing Party’s Confidential
Information.

8.4 License. During the Term, Company hereby grants to *** a royalty-free,
non-exclusive license under any know-how, trade secrets, copyrights, designs,
databases, discoveries, improvements and/or inventions (whether patentable or
not) related to the Excipient or the Manufacture of the Excipient that are owned
or controlled by Company and that are necessary for *** performance of its
obligations under this Agreement, but only for such purposes and only to the
extent useful for *** to perform its obligations under this Agreement. During
the Term, Company hereby grants to Affiliates of ***, as applicable, a
royalty-free, non-exclusive license under any know-how, trade secrets,
copyrights, designs, databases, discoveries, improvements and/or inventions
(whether patentable or not) related to the Manufacture of the Raw Materials that
are owned or

 

22



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

controlled by Company and that are necessary for such party’s performance of its
obligations under this Agreement, but only for such purposes and only to the
extent useful for such party to perform its obligations under this Agreement.

 

9. Term and Termination

9.1 Term. The initial period of this Agreement shall commence as of the
Effective Date and shall continue in full force and effect until the fifth
(5th) yearly anniversary of the Commencement Date, unless earlier terminated as
provided in Sections 9.2 and 9.3 below. Thereafter the Agreement shall be
renewed automatically for additional three (3) year periods, unless cancelled by
one of the Parties upon at least twelve (12) months prior written notice. Such
initial period and any renewal period shall be referred to herein as the “Term”.

9.2 Termination. Notwithstanding the provisions of Section 9.1 above, the
Parties may terminate this Agreement in the event of either of the following:

(a) Termination for Material Breach. Either Party may terminate this Agreement
by written notice at a date set in the notice (allowing at least one hundred and
twenty (120) days for cure, except for default in payment obligations that are
the subject of a good faith dispute for which the cure period is sixty
(60) days) in the event of a material breach of this Agreement by the other
Party; provided that the breaching Party fails to cure such breach within one
hundred and twenty (120) days from the date of such notice; and further provided
that the cure period for failure to pay an invoice when due (which is a material
breach of this Agreement) is sixty (60) days.

(b) Termination by Company. The Company may terminate this Agreement, upon
ninety (90) days’ notice, under the following circumstances: (i) *** delivers
two Batches that are determined to be Non-conforming Excipient during any twelve
(12) month period, which are not replaced by *** with conforming Batches of
Excipient within sixty (60) days following notification from the Company that
such Batches are Non-conforming Excipient; (ii) three (3) or more Batches of
Excipient, which are conforming Excipient, are delivered within any twelve
(12) month period more than sixty (60) days after the delivery date established
for the order (excluding Batches covered under (i) above, which are replacement
Batches); or (iii) *** rejects any validly placed order for reasons other than
Force Majeure.

(c) Insolvency. If either Party shall become insolvent or shall make or seek to
make an arrangement with, or an assignment for the benefit of creditors, or if
proceedings in voluntary or involuntary bankruptcy shall be instituted by, on
behalf of or against such Party, or if a receiver or trustee of such Party’s
assets shall be appointed, or bankruptcy proceedings begin, the other Party may
terminate this Agreement, as may be permitted by the Applicable Laws, with
immediate effect.

 

23



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

9.3 Rights and Obligations Upon Termination.

(a) Technology Transfer; Return of Inventory and Confidential Information. In
the event of any termination, *** and its Affiliates as applicable shall return
to Company: (i) all Company property at Company’s expense, unless such
termination shall have been as a result of a breach of this Agreement by *** or
its Affiliates in accordance with Section 9.2(a), in which case such property
shall be returned at *** or its Affiliates’ expense, except and solely to the
extent required to be retained by law or to comply with such Party’s continuing
obligations hereunder or for purposes of dispute resolution or litigation;
(ii) all Confidential Information of Company (except and solely to the extent
required to by retained by law or to comply with *** continuing obligations
hereunder or for purposes of dispute resolution or litigation) and shall make no
further use of such Confidential Information without the prior written consent
of Company and (iii) shall reasonably cooperate with the Company in supporting a
Technology Transfer to a Third Party supplier, provided, however, that in the
event termination is due to a default by the Company, *** obligations shall be
solely to provide all records and other data related to the Manufacturing or
Excipient or Raw Materials in its possession.

(b) Payments. Termination of this Agreement shall not release either Party from
the obligation to make payment of all amounts then or thereafter due and
payable. Upon termination of this Agreement by *** pursuant to Section 9.2(a),
Company shall take delivery and pay for all Excipient or Raw Materials that is
subject to an open purchase order, pay all monies due and owing pursuant to this
Agreement and reimburse *** and its Affiliates for its costs for all material,
work in process, finished Excipient or Raw Materials and all other outstanding
inventory (meaning all raw materials that are specifically required and
purchased by *** for the manufacture of the Excipient) to the extent that such
items were reasonably acquired by *** or its Affiliates to meet its obligations
hereunder in a timely manner, and make such other payments to *** or its
Affiliates as may be set forth in Appendix 3 hereto.

9.4 Surviving obligations. Termination or expiration of this Agreement shall not
affect any accrued rights or obligations of either Party. The terms of Sections
2.7(b), 2.7(c), 2.13, all of 4, 5.3, 5.4, 5.6, 6.1, 6.3 through 6.11, 8.1
through 8.3, 9.3, 9.4, all of 10 and all of 11 of this Agreement shall survive
termination of this Agreement.

 

10. Governing Law; Dispute Resolution

10.1 Governing Law. This Agreement shall be governed by, and interpreted and
construed in accordance with, the laws of the State of New York, USA, without
regard to its conflict of law provisions. The U.N. Convention on International
Sales of Goods shall not apply to this Agreement.

10.2 Good Faith Meeting. In the event of any dispute arising between the Parties
concerning this Agreement, Company and *** and its Affiliates agree that in the
first place they shall meet for good faith discussions in an attempt to
negotiate an amicable solution.

 

24



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

10.3 Arbitration.

(a) Any dispute arising between the Parties out of or in connection with this
Agreement, or the interpretation, breach or enforcement thereof that cannot be
amicably resolved pursuant to Section 10.2 above within two (2) months as from
the first appearance of such dispute shall be finally settled by arbitration as
set forth in this Section 10.3.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of the arbitration to the extent that both Parties are domestic United States
companies or in accordance with the International Arbitration Rules of the
American Arbitration Association in effect at the time of the arbitration to the
extent that one of the Parties is not a domestic United States company, except,
in each instance, as such rules may be modified herein or by mutual agreement of
the Parties.

(c) The seat of the arbitration shall be New York City, New York, USA, and it
shall be conducted in the English language.

(d) The arbitration shall be conducted by three arbitrators. The Party
initiating arbitration (“Claimant”) shall appoint an arbitrator in its request
for arbitration (“Request”). The other Party (“Respondent”) shall appoint an
arbitrator within thirty (30) days of receipt of the Request and shall notify
the Claimant of such appointment in writing. If within thirty (30) days of
receipt of the Request by the Respondent, either Party has not appointed an
arbitrator, then that arbitrator shall be appointed by the American Arbitration
Association. The first two arbitrators appointed in accord with this provision
shall appoint a third arbitrator within thirty (30) days after the Respondent
has notified Claimant of the appointment of the Respondent’s arbitrator or, in
the event of a failure by a Party to appoint, within thirty (30) days after the
American Arbitration Association has notified the Parties and any arbitrator
already appointed of its appointment of an arbitrator on behalf of the Party
failing to appoint. When the third arbitrator has accepted the appointment, the
two arbitrators making the appointment shall promptly notify the Parties of the
appointment. If the first two arbitrators appointed fail to appoint a third
arbitrator or so to notify the Parties within the time period prescribed above,
then the American Arbitration Association shall appoint the third arbitrator and
shall promptly notify the Parties of the appointment. The third arbitrator shall
act as Chair of the tribunal.

(e) The arbitral award shall be in writing, state the reasons for the award, and
be final and binding on the Parties. The award may include an award of costs,
including reasonable attorneys’ fees and disbursements. Judgment upon the award
may be entered by any court having jurisdiction thereof or having jurisdiction
over the relevant Party or its assets.

 

25



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

(f) Notwithstanding Section 10.1 hereof, the arbitration and this Section 10.3
shall be governed by Title 9 (Arbitration) of the United States Code.

(g) The Parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the American Arbitration Association, the Parties, their
counsel and any person necessary to the conduct of the proceeding, except as may
be lawfully required in judicial proceedings relating to the arbitration or
otherwise.

 

11. Miscellaneous

11.1 Conditional Effectiveness. The effectiveness of this Agreement is
conditioned upon Company and *** duly executing and delivering the Quality
Agreement.

11.2 Publicity. Any public announcement or similar publicity with respect to
this Agreement will be issued, if at all, at such times and in such manner as
shall be mutually agreed in writing by the Parties. Notwithstanding the
foregoing, any disclosure of this Agreement required by Applicable Law shall not
be prohibited.

11.3 Use of Names. *** and its Affiliates shall not use the name of Company or
the names of their employees, or representatives or Affiliates in any
advertising materials or in any publication without prior written consent of
Company. Company shall not use the name of *** or its Affiliates or the names of
their employees, or representatives or Affiliates in any advertising materials
or in any publication without prior written consent of ***. Notwithstanding the
foregoing, Company shall be entitled to identify *** and its Affiliates as the
source of the Excipient in any regulatory submission without *** prior written
consent, and either Party may provide such disclosure as may be required by
Applicable Law.

11.4 Marks. Each Party reserves all rights to any name, trademark, service mark
or logo (“Marks”) it may have or hereafter acquire. Neither Party shall by this
Agreement obtain any right, title or interest in or to any Marks of the other
Party or its Affiliates. Accordingly, neither Party shall use any Marks
confusingly similar to or likely to cause confusion with the Marks of the other
or of any other person or entity. Each use by a Party of any Marks of the other
Party, whether in advertising or marketing materials, websites, company
announcements or offering circulars, informational materials, public events, or
otherwise, shall be subject to the prior written approval of the other Party.

 

26



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

11.5 Limitation of Liability.

(a) NOTWITHSTANDING ANYTHING HEREIN (OR IN ANY RELATED AGREEMENT OTHER THAN A
PROPERLY EXECUTED AMENDMENT) TO THE CONTRARY, EXCEPT WITH RESPECT TO A BREACH OF
ARTICLE 8 OR FRAUD BY A PARTY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS) OR ANY
SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT,
WHETHER BASED ON CONTRACT, NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE
AND REGARDLESS OF WHETHER ANY PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

(b) NOTWITHSTANDING ANYTHING HEREIN (OR IN ANY RELATED AGREEMENT OTHER THAN A
PROPERLY EXECUTED AMENDMENT) TO THE CONTRARY, EXCEPT IN THE CASE OF THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF ***, THE MAXIMUM AGGREGATE LIABILITY OF
*** TO COMPANY FOR ANY CAUSE OF ACTION (OR RELATED CAUSES OF ACTION) ARISING OUT
OF OR RELATED TO THIS AGREEMENT AND/OR THE DELIVERY OF THE EXCIPIENT SHALL NOT
EXCEED THE AMOUNT ACTUALLY PAID BY COMPANY TO *** PURSUANT TO THIS AGREEMENT FOR
THE EXCIPIENT DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE
CLAIM GIVING RISE TO THE LIABILITY.

(c) The foregoing limitations in Section 11.5(a) and (b) above shall survive
notwithstanding any failure of essential purpose of a limited remedy.

11.6 Assignment; Successors; Subcontractors; Third-Party Beneficiaries.

(a) Neither Party may assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, which will not be unreasonably withheld, except that (i) either Party may
assign, in whole or in part, without such consent any of its rights or
obligations under this Agreement to any Affiliate of such Party, provided that
any such assignment to an Affiliate shall not relieve the assignor as the
primary obligor hereunder and/or (ii) either Party may assign in connection with
the merger, consolidation or sale of the stock or substantially all of the
assets of the business responsible for the performance of this Agreement, other
than to a competitor of the other Party hereto with respect to the Finished
Product, in which case such Party in question shall have the right to withhold
consent to such assignment.

(b) Subject to the preceding subsection (a), this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties.

(c) Notwithstanding any other provisions of this Agreement to the contrary, ***
or its Affiliates may use one or more subcontractors (including, without
limitation, any Affiliate of ***) in the performance of its obligations
hereunder with written permission of Company, such approval not to be

 

27



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

unreasonably withheld, as long as it exercises appropriate diligence in the
selection of such subcontractors and remains primarily liable for the
performance of its obligations hereunder. With respect to any work performed by
any Affiliate of *** in connection with this Agreement, the Parties agree and
acknowledge that *** shall include the work performed by its Affiliate and the
related charges, with reasonable accompanying detail, on those invoices
submitted to the Company by *** in the regular course. Such work will be subject
to the terms and conditions of this Agreement irrespective of the source of the
invoice.

(d) Nothing expressed or referred to in this Agreement will be construed to give
any person other than the Parties any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
assigns.

11.7 Transactions Outside Scope of Agreement. Other than as expressly provided
for otherwise in this Agreement, this Agreement shall in no way limit or
restrict the ability of either Party or any Affiliate of such Party to offer its
products or services to any other person.

11.8 No Transfer of Rights. No transfer, grant or license of rights under any
patent or copyright or to any intellectual property, proprietary information
and/or trade secret is made or is to be implied by this Agreement except as may
be expressly stated otherwise herein.

11.9 Independent Contractors. The Parties undertake to carry out this Agreement
as independent contractors. No franchise, partnership, joint venture or
relationship of principal and agent is intended by this Agreement. Neither Party
is authorized, in the name of or on behalf of the other Party, to incur any
obligation, receive any benefit or right or otherwise bind the other Party. All
employees, agents, representatives and contractors of a Party are solely those
of such Party and no acts thereof will be binding upon the other Party.

11.10 Waiver. The failure or the delay of any Party hereto to enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of such Party thereafter to enforce such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach of this Agreement.

11.11 Severability. Should any provision of this Agreement become void or be
cancelled, then the other provisions shall remain in full force and effect. If a
provision of this Agreement should be void or should be declared void, then the
Parties will attempt to replace it by another valid provision or will leave the
provision unreplaced by mutual consent. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

28



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

11.12 Appendices. All appendices attached hereto are hereby incorporated in and
made a part of this Agreement as if fully set forth herein.

11.13 Entire Agreement. This Agreement, including all appendices hereto,
contains the final, complete and exclusive agreement of the Parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to its subject matter.

11.14 Amendment. This Agreement shall not be deemed or construed to be modified,
amended, rescinded, cancelled or waived, in whole or in part, except by written
amendment signed by the Parties hereto.

11.15 Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile (with written confirmation of transmission), (iii) when received by
the addressee if sent by registered or certified mail (return receipt requested)
or if sent by an internationally recognized overnight delivery service, in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a Party may designate by notice to
the other Party):

 

If to Company:   Heron Therapeutics, Inc.   Attention: SVP, Technical Operations
  123 Saginaw Drive   Redwood City, California 94063   Telephone: 650-366-2626  
Fax: 650-365-6490 With a copy to:   Heron Therapeutics, Inc.   Attention:
General Counsel:   123 Saginaw Drive   Redwood City, California 94063   Fax:
650-365-6490   Facsimile No.: 650-365-6490

If to ***:

  ***   Attention: Site Director   Facsimile No.: ***

With a copy to:

  ***   Attention: Legal Department   Facsimile No.: ***

11.16 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. Unless otherwise expressly provided, the word “including” does
not limit the preceding words or terms.

 

29



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

11.17 Force Majeure. Any events that cannot be prevented by *** or its
Affiliates, such as fire, flood, war, strike, civil unrest, terrorism, natural
catastrophes, government acts and regulations, and other events beyond *** or
its Affiliates reasonable control, will free *** and its Affiliates for the
duration of the event from its obligations under this Agreement. As soon as
there is an indication of an event of force majeure, *** or its Affiliates will
advise Company within ten (10) days or as soon as practical of the effect of
such event on this Agreement and about the measures to be taken to mitigate such
effect. The Parties are obligated to mitigate damages and to resume the
fulfilment of the contractual obligations as quickly as possible.

11.18 Expenses. Except as otherwise expressly provided in this Agreement, in the
appendices hereto or in any agreement or other document expressly referenced
herein and forming a part hereof, including the Quality Agreement, each Party to
this Agreement will bear its respective expenses incurred in connection the
performance of its obligations hereunder. In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of a Party arising from a breach of this Agreement by the other.

11.19 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

11.20 Governing Language. The validity, interpretation, construction and
performance of this Agreement shall be in accordance with the English language.
If this Agreement is translated into another language and there is a conflict
between the non-English version and the English version, then the English
version shall control.

 

30



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

IN WITNESS WHEREOF, the Parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed effective as of the
Effective Date by their duly authorized representatives.

 

***       HERON THERAPEUTICS, INC. By:   ***     By:   /s/ Paul Marshall Name:  
***     Name:   Paul Marshall Title:   ***     Title:   SVP Tech Ops   12/18/15
     

 

31



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

APPENDIX 1

QUALITY AGREEMENT

Quality Agreement between Company and *** and its Affiliates, as amended,
supplemented or restated from time to time (actual version).

***

[Redacted in its entirety]

 

1



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

APPENDIX 2

SPECIFICATIONS

The Specifications for the Excipient with be as per the then current version of
the controlled document: FPS 200-658 (SPEC-MAD-FPS-005916) or successor document
agreed in writing by the Parties.

***

[Redacted in its entirety]

 

1



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

APPENDIX 3

PRICING

 

Annual Commitment

(Batches)*

   *Price per Kg of ***      Estimated Price/Batch
(***)  

1-4 Batches

   $ ***       $ ***   

5-15 Batches

   $ ***       $ ***   

>15 Batches

   $ ***       $ ***   

 

* Assumes batch sizes between *** kgs.

Pricing is per kg predicated on targeted Batch size of approximately *** of
Excipient. Only full Batches may be ordered, not increments. If an approved
process change results in a different target Batch size, the per unit prices
will be recalculated and negotiated in good faith.

Volume pricing will apply based on the Contract Year’s four-quarters forecast as
of Jan 1st of each year, beginning January 1st 2016 (“Contract Year”). In the
event the Forecast changes during the Contract Year whether by increase or
decrease, the per kg pricing will be recalculated at the end of the year as of
December 31st, applicable to all Excipient to have been delivered and accepted
during the Contract Year, as follows:

(a) In the event the actual number of Batches purchased was less than the
forecast for the Contract Year, Heron will pay to *** the difference between the
price per unit paid, and the applicable per unit price based on actual Batches
purchased. Such invoice and payments will be per the terms of the Agreement.

(b) In the event the actual number of Batches purchased for the Contract Year
exceeds the forecast, *** will either refund to Heron, or credit to outstanding
Firm Orders, at *** option, the difference between the price per unit paid by
Heron, and the applicable per unit price based on actual Batches purchased
unless it is the final year of the contact in which case *** will refund to
Heron such amount.

Pre-purchased Raw Materials

Heron has purchased inventories of the Proprietary Raw Materials *** and ***
that are presently stored at *** as agreed between the parties 23rd October
2013.

*** will provide a credit off the commercial price per kg of the price sated
above when the purchased inventory is used. The amount of such credit is
outlined in the table below. When these inventories are consumed or their
usefulness has been excluded due to quality requirements necessary to make ***
to established specifications, the pricing for *** will revert to the
established per kg price outlined above.

 

Item

   Credit/kg of ***  

***

   $ ***   

***

   $ ***   

 

1



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application with the Commission.

 

APPENDIX 4

PROPRIETARY RAW MATERIALS

All defined terms have the meaning assigned to them in the Supply Agreement.

List of Proprietary Raw Materials

***

Chemical Name: ***

Structure:

***

Specification: ***

***

Name: ***

Structure:

***

Specification: ***

Purchase and Delivery of Proprietary Raw Materials

Raw Materials can be purchased at the Price indicated below and the Price
adjusted per Section 5.5. Orders should be placed for the standard batch sizes
indicated below at least ninety (90) days prior to delivery. The Raw Material
will be shipped in accord with shipment instructions provided in writing by the
Company at the time of order placement. The Raw Materials will be delivered
matching the Specifications indicated above along with a Certificate of
Analysis, executed Batch Records, analytical test results, and copies of Raw
Material Specifications for such Batch of Raw Materials.

All other terms will be as per the appropriate Section of this Agreement.

***

Price: $***

Standard batch size: ***

***

Price: $***

Standard batch size: ***

 

1